UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53



           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                   June 28, 2005

                                      Before

                  Hon. RICHARD A. POSNER, Circuit Judge

                  Hon. ILANA DIAMOND ROVNER, Circuit Judge

                  Hon. ANN CLAIRE WILLIAMS, Circuit Judge

Nos. 04-1170 & 04-1243

UNITED STATES OF AMERICA,                    Appeals from the United States
    Plaintiff-Appellee,                      District Court for the Western District
                                             of Wisconsin,
      v.
                                             Nos. 03-CR-088-S-01 & 03-CR-088-S-
PAUL J. DELATORRE and                        02
FREDERICK J. DIETZ,
    Defendants-Appellants.                   John C. Shabaz,
                                             Judge.

                                    ORDER

       After concluding that the district court correctly calculated the defendants’
ranges under the sentencing guidelines, we ordered limited remands so that the
district court could state whether it would have imposed the same sentences given
the additional discretion provided by United States v. Booker, 125 S. Ct. 738 (2005).
See United States v. Paladino, 401 F.3d 471 (7th Cir. 2005).

       The district judge has replied that he would have imposed identical
sentences even under advisory guidelines. We invited the parties to file arguments
addressing the impact of the district court’s response on the proper disposition of
this appeal, but Dietz and Delatorre have let the deadline pass without taking that
opportunity. Delatorre’s sentence of 180 months’ imprisonment is within the 168-
to 210-month guideline range. And Dietz’s 60-month term is below the 70- to 87
month guideline range. We perceive no reason why these sentences are
“unreasonable” and AFFIRM the judgments.